DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/30/2021 has been entered and fully considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

 Bohrer, U.S. Pub. Number 2003/0088520 A1, teaches enforce privacy preferences on exchanges of personal data over a computer network. There are one or more data-subject (subject) rule sets that have one or more subject constraints on one or more private, subject data releases. A receiving process receives a request message from a data-requester (requester) over a network interfaces. The request message has one or more requests for one or more of the private, subject data releases pertaining to a subject, and a requester privacy statement for each of the respective private data. A release process compares the requester privacy statement to the subject constraints (authorization rules) and releases the private, subject data release in a response message to the requester only if the subject constraints are satisfied.


Newly cited reference, Zuckerberg U.S. Pub. Number 2008/0046976 A1, teaches an identity management system incorporates privacy management processes that enable the user to exercise privacy controls over the disclosure of user identity information within the context of an authentication process. A combination includes an identity selector, a privacy engine, and a ruleset. The identity selector directs the release of a user identity in the form of a security token to satisfy the requirements dictated by a security policy. Prior to release of the user identity, the engine conducts a privacy enforcement process that examines the privacy policy of the service provider and determines if it is acceptable. The engine evaluates a ruleset against the privacy policy. A preference editor enables the user to construct, in advance, the ruleset, which embodies the user's privacy preferences regarding the disclosure of identity information. Based on the evaluation results, the user can either approve or disapprove the privacy policy, and so decide whether to proceed with disclosure of the user identity.



What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of obtaining a security policy specified by a first user for at least one question in a questionnaire provided by the first user, wherein at least one designated second user, distinct from the first user, composes one or more responses to the at least one question, wherein the at least one question comprises an interrogative expression to obtain 10information from the at least one designated second user, and wherein the security policy comprises one or more access controls for data associated with one or more of the at least one question and the one or more responses to the at least one question from the at least one designated second user, wherein the one or more access controls specified by the first user comprise at least one access control with respect to the data associated with at least 15one response to the at least one question from the at least one designated second user; monitoring one or more responses from the at least one designated second user to the at least one question; and enforcing, by a third-party portal processing system, the one or more 20access controls specified by the first user within the security policy, wherein the one or more access controls, specified by the first user and enforced by the third-party portal processing system, comprise one or more restrictions with respect to one or more of a time duration to access the data associated with at least 25one response of the one or more responses to the at least one question from the at least one designated second user and a number of people that may access the data associated with at least one response of the one or more responses to the at least one question from the at least one designated second user, as claimed and without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491